Case 1:19-sw-06057-SKC Document 3 Filed 11/18/19 USDC Colorado Page 1 of 2




                                                          FILED
                                               UNITED STATES DISTRICT COURT
                                                    DENVER, COLORADO
                                                       12:12 pm, Nov 18, 2019

                                                 JEFFREY P. COLWELL, CLERK
Case 1:19-sw-06057-SKC Document 3 Filed 11/18/19 USDC Colorado Page 2 of 2
